 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 1 of 13

                                                              usoc snNY
                                                              DOCUMENT
UN ITE D STATE S DI STRI CT COURT
SOU THERN DI STRICT OF NEW YORK
-------------- - --------- - ------------- x
COMMOD IT Y FUTURES TRAD I NG COMM I SS I ON,
                                                              DOC #:
                                                              DATE FILED~ '
                                                                             iJJ/ ;'f}
                                                              ELECTRONICALLY FILED
                                                                                  ~

                             Plaint i ff ,
                                                             18 Civ . 8914     (VM)
      - agains t -
                                                             DECISION AND ORDER
TFS -I CAP , LLC, e t al .,

                             Defendants.
----- -- -------------- -- ------- - -- -- --- x
VICTOR MARRERO, United States District Judge .

      Plaintiff Commodity Futures Trading Commi ssion                         ( " CFTC "

or the " Commission " ) br i ngs this action against defendants

TFS-I CAP,    LLC,      TFS- ICAP Ltd .          (together with TFS - ICAP ,      LLC,

"T FS- ICAP" or the "Corporate Defendants " ) , I an Dibb ("Dibb " ) ,

and Jeremy Woolfenden ("Woolfenden ," and together with Dibb ,

the   " Indi victua l    Defendants")             (collectively ,   " Defendants " ) .

The complaint alleges violations of the Commodity Exchange

Act   (the " Act " ) and associated Commission regu l ations .                    ( See

"Comp l aint ," Dkt . No . 5 ,      <J'[<J[   15 1 - 85.)

      Before the Court are the pre - motion letters submitted by

Dibb seeking leave to file a motion to dismiss Count III of

the Complaint . The Court construes such letters as a motion

by Dibb t o dismi ss Count III pursuan t to Ru l e 12(b) (6) of the

Federal Rules of Civil Procedu r e (" Ru l e 1 2 (b) (6) " ) (the " Dibb
    Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 2 of 13




Motion")    1    For the reasons set forth below,                   the Dibb Motion

is DENIED.

                                 I .     BACKGROUND 2'

        Consistent       with the       Court's        Individual     Practices,        on

February        11,    2019,    counsel       for    Dibb     wrote    to   the       CFTC

regarding an anticipated motion to dismiss the Complaint. 3

(" February 11 Letter," Dkt. No. 37.) Dibb argues, first, that

the Complaint fails to allege control person or supervisory

liability of          Dibb.     He writes       that    the      Complaint does        not

allege that the financial practice known as "flying prices"

clearly violates the Commodity Exchange Act                           ( "CEA" or the

"Act"),     and       relatedly,       that   he    had     no    knowledge      of    the

practice of "printing trades," in part because the CEA does

not cover his pre-2011 activities in London.                          (Id . at 1-2.)

Second,     Dibb       argues    that     the      Complaint       fails    to    allege

materiality because it does not indicate whether the flown

prices     and        printed     trades      were      important      to     investor



1 Kapitalforeningen L~gernes Invest v . United Techs . Corp. , 779 F. App'x
69 , 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).
2 The Court assumes the parties'  familiarity with the facts and procedural
history of this case and refers to its recently issued decision in this
proceeding, which summarizes the Complaint. ( See "Woolfenden Order ," Dkt .
No . 54 . )
3 The Court also received pre-motion letter exchanges from the Corporate

Defendants   and Woolfenden.     Each of those     letter exchanges    also
contemplated a motion to dismiss the Complaint. On November 20, 2019, the
Court denied the motion so deemed by the Court as filed by Woolfenden to
dismiss the Complaint pursuant to Rule 12 (b) (2). (See Woolfenden Order.)
                                     2
 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 3 of 13




decisions.    (Id. at 3.) Third,             Dibb argues that Count III of

the Complaint fails to allege anti-competitive conduct,                                  as

required by       Section    4c(a) (1)-(2)           of    the    Act,     7    U.S.C.     §


6c(a)(l)-(2)        ("Section       4c(a)(l)-(2)"            or        "Section       4c").

Specifically,       Dibb    argues      that     a        "fictitious          sale,"     as

prohibited by        Section      4c(a) (1)-(2),           requires       the    CFTC     to

allege     "collusive,           anti-competitive,               or      risk-negating

behavior, or allegations of such intent." (February 11 Letter

at 3.)

     By letter dated February 22, 2019, the CFTC responded to

the February 11 Letter.            (See "February 22 Letter," Dkt. No.

39.) The CFTC argues, first, that the Complaint sufficiently

alleges    that     flying prices violates                 the Act.       (Id.    at     1.)

Second,    the    CFTC     argues      that    the        Complaint       sufficiently

alleges    that     flying prices and printing trades                          constitute

material misrepresentations.              (Id.   at 1-2.)             Third,     the CFTC

contends     that    the    Complaint         sufficiently             alleges     Dibb's

constructive      knowledge       of   the    violations          or,     at    the     very

least,    that    Dibb     was    "willfully     blind"           to    such     conduct,

thereby meeting the test for control-person liability,                                   and

alternatively the          CFTC asserts        that        the Complaint          alleges

Dibb lacked good faith.           (Id. at 2-3.) Fourth, the CFTC points

to allegations in the Complaint that the flown prices and


                                         3
 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 4 of 13




printed trades were material.                     (Id . at 3.)       Finally, the CFTC

states that the allegations in the Complaint fall squarely

within    the     scope        of    Section        4c(a) (1)-(2)           because         that

provision was designed to prohibit fictitious sales and any

transaction       that    causes       the    recording         of    a     non - bona-fide

price    and    because     the       Complaint        alleges       that        the     prices

reported by TFS -I CAP brokers to the market did not reflect

the normal competitive forces of supply and demand.                                    (Id . )

        By letter dated March 18,                  2019,     Dibb responded to the

February 22 Letter.             (See "March 18 Letter , "                 Dkt.     No.      42.)

Dibb    reiterated       his    belief       that     a    motion      to    dismiss             was

warranted. The Court held a telephone conference with counsel

for the Corporate Defendants and counsel for Dibb on April 4,

2019    (the "April 4 Telephone Conference") .                        (See Dkt. Minute

Entry     dated     4/4/2019.)          During         the      April        4    Telephone

Conference,        the    Court         indicated          to    the        parties              its

preliminary view that the Complaint alleges sufficient facts

to survive a Rule 12 (b) (6)             motion to dismiss.                  However,            the

Court also indicated that it would entertain further argument

regarding Count III of the Complaint , which alleges that TFS-

ICAP     entered     into       and     confirmed          fictitious            sales           and

transactions used to cause the reporting of untrue and non-

bona    fide    prices.        The    Court       therefore      afforded          Dibb          the


                                              4
 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 5 of 13




opportunity       to      submit      an        additional              three - page      letter

regarding his arguments for dismissal of Count III of the

Complaint, and the Court also afforded the CFTC an opportunity

to respond to Dibb ' s supplemental letter. 4

       By letter dated November 27 ,                      2019 ,       Dibb set forth his

arguments     for       why   Count    III          of    the    Complaint          should      be

dismissed .     (See     " November        27       Letter ,"      Dkt.      No .   55.)    Dibb

argues that the allegations in Count III are insufficient for

three reasons. First , the Complaint fails to allege any "pre -

arrangement       or      private,         collusive,              or     anti-competitive

activity on the part of TFS' s brokers" because it alleges

that TFS was acting "on its own" and "not in coordination

with any competitor . "            (Id . at 2.)            Second ,       Dibb argues that

the flown prices and printed trades sparked market interest

and fueled market activity ,                    resulting in more competition ,

instead of "dampen [ ing]             the       forces      of supply and demand . "

(Id . at 3 . ) Third , Dibb contends that the Complaint fails to

allege that TFS's brokers had the requisite intent to negate

risk   or   price       competition         and          avoid     a     bona    fide     market

position.     (Id . )




4 The  Court set deadlines for the submission                      of    such   letters    in   the
Woolfenden Order. (Woolfenden Order at 37.)
                                                5
 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 6 of 13




       By letter dated December 6, 2019, the CFTC responded to

the November 2 7 Letter.        ( See "December 6 Letter," Dkt.                     No.

56.)   The   CFTC   argues    that    Dibb' s     arguments         depend     on    an

artificially constrained interpretation of both the statutory

text and the cases interpreting it.                   According to the CFTC,

Section 4c of the CEA squarely covers the allegations in Count

III of the Complaint. Section 4c(a) (1)-(2) makes it unlawful

to enter into, offer to enter into, or confirm the execution

of certain transactions,        including a            "fictitious sale" and

any transaction      "used to    cause          any price      to      be   reported,

registered,    or   recorded that          is   not    a   true     and bona     fide

price." 7 U.S.C. § 6c(a). The CFTC disputes that the statute

requires collusion between two parties as in, for example, a

prearranged trade.        (Id. at 1-2.) Furthermore, the CFTC argues

that the case law does not clearly require it to show intent,

but even if it did, that requirement is met here, given that

the TFS brokers      take no proprietary position and thus any

flying    prices    and    printing        trades      were,      by    definition,

intended to avoid a market position.                  ( Id. at 2-3.)

       Given this detailed and extensive letter exchange,                           the

Court now construes the February 11 Letter, March 18 Letter,

and November 27 Letter from Dibb as a motion to dismiss Count




                                       6
 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 7 of 13




III of the Complaint pursuant to Rule 12(b) (6) for failure to

state a claim.

                             II.     LEGAL STANDARD

      "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim

to relief that is plausible on its face.'" Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)             (quoting Bell Atl. Corp. v. Twombly,

550 U.S.     544,    570    (2007)).      This standard is met "when the

plaintiff pleads           factual    content that allows                  the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct        alleged."          Id.       A    complaint     should     be

dismissed      if     the     plaintiff          has           not   offered      factual

allegations         sufficient       to    render              the   claims      facially

plausible.     See    id.    However,      a     court         should not      dismiss    a

complaint     for     failure      to     state        a   claim      if   the    factual

allegations sufficiently "raise a right to relief above the

speculative level." Twombly, 550 U.S. at 555.

      In resolving a Rule 12(b) (6) motion, the Court's task is

"to assess the legal feasibility of the complaint,                                 not to

assay the weight of the evidence which might be offered in

support thereof." In re Initial Pub.                           Offering Sec.      Litig.,

383   F.    Supp.     2d    566,     573-74       (S.D.N.Y.          2005)       (internal

quotation marks        omitted) ,       aff' d    sub nom.           Tenney v.     Credit


                                           7
 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 8 of 13




Suisse First Boston Corp., No. 05 Civ. 3430, 2006 WL 1423785

(2d Cir. May 19, 2006); accord In re MF Glob. Holdings Ltd.

Sec.    Litig.,    982    F.     Supp.    2d 277,   302    (S.D.N.Y.    2013).    In

this context,        the Court must draw reasonable inferences in

favor of the non-moving party. See Chambers v. Time Warner,

Inc.,     282     F.3d    147,     152     (2d   Cir.     2002).    However,     the

requirement that a court accept the factual allegations in

the claim as true does not extend to legal conclusions. See

Iqbal, 556 U.S. at 678.

                                  III. DISCUSSION

        The Court will deny the Dibb Motion. Dibb urges the Court

to hold that the allegations in the Complaint do not make out

a violation of Section 4c, but his arguments are not supported

by the text of the statute or the case law on which he relies.

Thus, at this stage of the proceedings, the Court is satisfied

that Count III of the Complaint states a claim to relief that

is plausible on its face.

        Dibb' s   first argument is that the Complaint "fails to

allege     pre-arrangement           or    private,       collusive,    or     anti-

competitive activity on the part of TFS's brokers." (November

27 Letter at 2.) The plain terms of the statute do not require

collusion: Section 4c (a) (1) - (2) makes it unlawful "to offer

to     enter into,       enter    into,    or confirm the          execution of a


                                            8
  Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 9 of 13




transaction "            if     the       transaction                    is       a     "wash        sale ,"         an

" accommodat i on          trade ,"           or     a    "fictitious                  sa l e ,"     or    if    the

transaction         " is       used       to       cause           any    price          to    be       reported ,

registered ,        or        recorded that                   is    not       a       true    and bona          fide

pr i ce . "    7   U. S.C.          §    6c(a) (1) - (2) .               Nor          does    the        case    law

interpreting             Section          4c       require          collusion .               Dibb       cites       to

cases       indicating          t h at        a    "prearranged                   trade       is    a     textbook

example of a             fictitious               sale , "         but    a       prearranged trade is

just that : an example. In the Matter of: Absa Bank , CFTC No.

14 - 30 ,     2014 WL 4793544,                    at *2       (2014) . While the prohibition

on    fictitious          sales          may       have        been       "intended            generally             to

prevent        col l usive          trades          conducted             away          from       the     trading

pits ,"       nothing          in       the        statute          requires             such        collusion .

Merrill Lynch Futures Inc . v . Kelly ,                                   585 F. Supp . 1245 , 1251

n.3     (S . D. N . Y.     1984)          ( suggesting               that         the        reporting          of    a

co l lusive ,      fictit i ous            sale          would       a l so        violate         the     CEA by

vi r tue of being non-bona fide)

        Similarly ,           even        if       the    conduct             alleged          bears        little

similarity         to     wash          sales ,      wash           sales         comprise          simply       one

specific type of conduct prohibited by the statute . Absa Bank ,

20 1 4 WL 4793544 , at *2 ("[The] term [ f i ctitious sale] includes

wash sales ,         accommodation trades ,                           and prearranged trades . "

(emphasis added)) . The fact that "TFS was acting on its own ,


                                                          9
Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 10 of 13




not in coordination with any competitor" (November 27 Letter

at 2)    does not shield it from charges that it transacted in

order    to    "cause       any price           to be      reported,          registered,          or

recorded" that was not a bona fide price. 7 U.S.C.                                  §    6c(a) (2).

In sum,       the Court declines the invitation to read into the

statute the limitations urged by Dibb.

        Dibb's          second     argument          is        that    the        Complaint        is

deficient          because       it   fails       to      allege           that    the        trading

practices          "dampened       the     forces         of    supply       and    demand,        or

permitted TFS to 'evade the competition of the open market.'"

(November          27    Letter       at    3     (quoting            In    the     Matter        of:

Christopher Chapman, CFTC No.                     03-08,         2003 WL 1485947, at *3

(2003)) .) Dibb argues that the practice of flying prices and

printing       trades        actually       "spark[ed]            market          interest        and

fuel[ed]           market         activity,          which            resulted           in      more

competition."            (Id.)    This argument is meri tless for reasons

similar       to    those        discussed       above.         Dibb       does    not        clearly

explain how publishing fictitious transactions on a trading

platform would facilitate competition in a manner approved

of, permitted by, or even contemplated in the CEA. If Congress

intended to create such a safe harbor,                                surely it would have

clearly stated so in the statutory text.                                   Nor do the cases

cited by Dibb support this proposition, as they merely stand


                                                10
 Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 11 of 13




for    the   uncontroversial            proposition             that        "[i]f   a    person

attempts to evade the risks and price competition of the open

market,      such    trading        schemes       are    generally prohibited                   as

fictitious sales." In the Matter of:                          INTL FCStone Financial

Inc., CFTC No. 18-05, 2017 WL 5517033, at *3 (2017); see also

Christopher         Chapman,    2 003    WL       1485947,            at    *3   ("Fictitious

sales also include trading schemes that evade the competition

of the open market." (internal quotation marks omitted)).

        Third,      Dibb      argues     that           the      Complaint          does       not

sufficiently allege that TFS brokers had the necessary intent

"to negate risk or price competition and avoid a bona fide

market position."          (November 27 Letter at 3                         (quoting In the

Matter of: Martin A. Lorenzen, CFTC No. 13-16, 2013 WL 525841,

at *3     (2013)) .) As an initial matter, "issues of intent and

motive are typically factual                  inquiries that should not be

decided on a motion to dismiss                         'unless         the nonmovant has

failed to allege any evidence ... that the defendants acted

with     scienter. '"         LBBW     Luxemburg              S. A.        v.    Wells       Fargo

Securities       LLC,    10    F.    Supp.        3d    504,     517        (S.D.N.Y.        2014)

(quoting In re JWP Inc. Sec. Litig., 928 F. Supp. 1239, 1256

(S.D.N.Y.        1996)     (internal      alteration              omitted)).            At    this

stage, the CFTC has alleged sufficient evidence of scienter.

While " [ i] t      is   true that the            [ CFTC]       must prove intent to


                                             11
    Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 12 of 13




establish       a    violation"        of    Section   4c,    Reddy v.       Commodity

Futures Trading Comm'n, 191 F.3d 109, 119 (2d Cir. 1999), the

cases      relied        upon   by    Dibb          those    that   stand     for    the

proposition that the CFTC must specifically allege an intent

to negate risk or price competition and avoid a bona fide

market position                 involved prearranged trades.                 Martin A.

Lorenzen, 2013 WL 525841, at *3 (intent can be inferred from

the     prearrangement);          Absa      Bank,   2014     WL   4793544,    at    *2 -3

(similar).          These cases are less clearly applicable to the

factual pattern here, where, as both parties note, the brokers

took no proprietary positions and thus were not subject to

market risk in the first place. 5 While Dibb maintains that

the Complaint merely alleges that TFS brokers "attempted to

create the appearance of liquidity to facilitate even more

competitive trading" (November 27 Letter at 3), this argument

goes     more       to   motive      than    intent,   and    "motive    is    not    an

essential element of a trade practice offense." Reddy ,                              191

F.3d at 119. In any event, at this stage the Court need only

determine whether the CFTC has "failed to adduce any evidence

        that the defendant [ s]             acted with scienter." In re JWP

Inc. Sec. Litig., 928 F. Supp. at 1256 (emphasis added). The


5  Dibb argues that "Section 4c (a) ( 1)     was designed to constrain
traders . . . , not brokers," but cites to no authority for this position,
much less any persuasive authority for why the CFTC may not bring an
enforcement action against brokers. (November 27 Letter at 3 . )
                                              12
Case 1:18-cv-08914-VM Document 58 Filed 01/07/20 Page 13 of 13




Complaint is sufficient in this regard.      (See Complaint~~ 51 -

61.)

                            IV.   ORDER

        Accordingly, for the reasons stated above, it is hereby

        ORDERED that the motion so deemed by the Court as filed

by defendant Ian Dibb to dismiss       (Dkt. Nos. 37,   42, and 55)

Count    III of the Complaint of plaintiff Commodity Futures

Trading Commission (Dkt. No. 5) pursuant to Rule 12(b) (6) of

the Federal Rules of Civil Procedure is DENIED.


SO ORDERED.

Dated:       New York, New York
             7 January 2020




                                  13
